DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response, filed 10/18/2021, has been entered and made of record. Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claims 1,12, and 17, the prior art fails to disclose the features of generating an illuminant estimation for each of a plurality of regions of an image, dividing or clustering the illuminant estimations, estimating a white point for each region, and applying a white balance gain to each region based on the white point of the region. Claims 2-11,13-16, and 18-20 are allowed because they depend on either claim 1, claim 12, or claim 17.
As discussed in the interview conducted on 10/5/2021, Hsu et al. discloses each of the generating, dividing/clustering, and estimating features detailed above. However, Hsu et al. applies a single gain to the image based on a single determined illuminant, which is contrary to the claimed feature of determined a gain for each region based on the white point for that region. And, through additional search, the Examiner has been unable to find this claimed feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Guan et al. (US 2011/0298946) discloses determining a white balance gain for each of sunny and dark region in an image. However, the reference fails to disclose the claimed clustering step among other features. Huai (US # 11,153,547) discloses a white balance methods where illuminants for a plurality of facial regions are determined and gain applied to each region. Like Guan et al., Huai fails to disclose clustering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
12/18/2021